Exhibit 32.1 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to the requirement set forth in Rule13a-14(b)of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and Section1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. §1350), Daniel N. Swisher,Jr., President and Chief Executive Officer and Eric H. Bjerkholt, Executive Vice President, Corporate Development and Finance and Chief Financial Officer, of Sunesis Pharmaceuticals,Inc. (the “Company”), each hereby certifies that, to the best of his knowledge: 1. The Company’s Annual Report on Form 10-K for the period ended December 31, 2015 (the “Annual Report”), to which this Certification is attached as Exhibit 32.1, fully complies with the requirements of Section 13(a) or Section 15(d) of the Exchange Act; and 2. The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 11, 2016 /s/DANIEL N. SWISHER,JR. Daniel N. Swisher,Jr.
